Name: Commission Regulation (EC) No 1795/97 of 17 September 1997 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1570/97
 Type: Regulation
 Subject Matter: trade policy;  prices;  animal product
 Date Published: nan

 L 255/ 14 EN Official Journal of the European Communities 18 . 9 . 97 COMMISSION REGULATION (EC) No 1795/97 of 17 September 1997 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1570/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1570/97 (3); Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EC) No 2417/95 (5), the minimum selling prices for meat put up for sale by tender should be fixed , taking into account tenders submitted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 1570/97 for which the time limit for the submission of tenders was 8 September 1997 are as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 September 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 148 , 28 . 6. 1968 , p. 24. (2) OJ L 296, 21 . 11 . 1996, p. 50 . 0 OJ L 211 , 5 . 8 . 1997, p. 30 . ( ¦) OJ L 251 , 5 . 10 . 1979, p . 12. s) OJ L 248 , 14. 10 . 1995, p. 39 . 18 . 9 . 97 | EN Official Journal of the European Communities L 255/ 15 ANEXO  BILA G  ANHANG  Ã Ã Ã Ã Ã Ã ¢Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estado miembro Productos Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Minimum prices expressed in ECU per tonne Ã tat membre Produits Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti Prezzi minimi espressi in ecu per tonnellata Lidstaat Producten Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos PreÃ §o mÃ ­nimo expresso em ecus por tonelada JÃ ¤senvaltio Tuotteet VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Medlemsstat Produkter Minimipriser i ecu per ton a) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ±* Ã Ã ­Ã Ã ±Ã Ã Ã ±* (is Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso  Luullinen etuneljannes  Framkvartsparter med ben Belgique/BelgiÃ « Quartiers avant/Voorvoeten  Deutschland Vorderviertel 1 005 France Quartiers avant 1 006 Italia Quarti anteriori 951 Nederland Voorvoeten 1 010 Ã sterreich Vorderviertel 1 010 Suomi/Finland EtuneljÃ ¤nnes  Sverige Framkvartsparter  EspaÃ ±a Cuartos traseros 1 229 b) Carne deshuesada  Udbenet kod  Fleisch ohne Knochen  OnMrdia TEtapxa (is Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carne senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt Danmark A. Interventionsbov ( INT 22) (') Interventionsbryst (INT 23) (') Interventionsforfjerding (INT 24) (') B. Interventionsbov (INT 22) Interventionsbryst (INT 23) Interventionsforfjerding (INT 24) 1 591 1 324 1 457 1 660 1 162 France Jarret arriÃ ¨re d'intervention (INT 11 ) Jarret avant d' intervention (INT 21 ) Ã paule d'intervention (INT 22) Poitrine d' intervention (INT 23) Avant d'intervention (INT 24) 1 408 1 708 1 348 1 400 United Kingdom Intervention shank ( INT 11 ) Intervention shin ( INT 21 ) Intervention shoulder (INT 22) Intervention brisket ( INT 23) Intervention forequarter (INT 24) Ireland Intervention shank (INT 11 ) intervention shin (INT 21 ) Intervention shoulder (INT 22) Intervention brisket (INT 23) Intervention forequarter (INT 24) EspaÃ ±a Jarrete de intervenciÃ ³n ( INT 1 1 ) Morcillo de intervenciÃ ³n ( INT 21 ) Paleta de intervenciÃ ³n ( INT 22) Pecho de intervenciÃ ³n (INT 23) 1 745 L 255/ 16 | EN 1 Official Journal of the European Communities 18 . 9 . 97 ') Producida en un establecimiento cuyo numero de registro sanitario este comprendido entre 0 y 699 . ') Fremstillet pa en virksomhed med et veterinÃ ¦rt autonsationsnummer mellem 0 og 699 . ') Hergestellt in einer Fleischwarenfabrik mit einer veterinÃ ¤rrechtlichen Zulassungsnummer zwischen 0 und 699 . ') Ã Ã ±Ã Ã ±Ã Ã ¸Ã ­Ã ½ Ã Ã µ Ã µÃ ³Ã ºÃ ±Ã Ã ¬Ã Ã Ã ±Ã Ã · Ã ¼Ã µ Ã ±Ã Ã ¹Ã ¸Ã ¼Ã  Ã ºÃ Ã ·Ã ½Ã ¹Ã ±Ã Ã Ã ¹Ã ºÃ ®Ã  Ã ­Ã ³Ã ºÃ Ã ¹Ã Ã ·Ã  Ã ¼Ã µÃ Ã ±Ã ¾Ã  0 Ã ºÃ ±Ã ¹ 699 . ') Produced in a plant having a veterinary approval number between 0 and 699 . ') Viandes produites dans un Ã ©tablissement dont le numÃ ©ro d agrÃ ©ment vÃ ©tÃ ©rinaire est compris entre 0 et 699 . ') Carni prodotte in uno stabilimento con un numero di riconoscimento veterinario compreso tra 0 e 699 . ') Geproduceerd in een inrichting met een veterinair erkenningsnummer tussen 0 en 699 . ') Produzido num estabelecimento com um numero de aprovaÃ §Ã £o veterinaria compreendido entre 0 e 699 . ') Tuotettu laitoksessa, jonka elÃ ¤inlÃ ¤Ã ¤kinnÃ ¤llinen hyvÃ ¤ksyntÃ ¤numero on vÃ ¤lillÃ ¤ 0 699 . ') Producerat i en anlÃ ¤ggning med ett veterinÃ ¤rkontrollnummer mellan 0 och 699 .